DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted 11 November 2020 and 14 July 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent Claim 1, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a fixing unit mounted between the light source module and the guide unit and configured to align the optical fibers wound around a circumferential external surface of the guide unit so that the optical fibers are spaced from each other.
Claims 2-17 depend from Claim 1 and are therefore allowable for at least the same reasons.
Regarding independent Claim 18, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, two fixing units arranged at the first end portion and the second end portion of the fixing bracket, respectively, and configured to fix the optical fibers so that the optical fibers are aligned and spaced from each other.
Claims 19 and 20 depend from Claim 18 and are therefore allowable for at least the same reasons.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874